EXHIBIT EXHIBIT EXECUTION COPY IDAHO POWER COMPANY EMPLOYEE SAVINGS PLAN Amended and Restated as of October 1, 2000 (revised) TABLE OF CONTENTS Page 1. DEFINITIONS 3 1.1. Administrator 3 1.2. Account 3 1.3. After Tax Contribution 3 1.4. Alternate Payee 3 1.5. Beneficiary 3 1.6. Board of Directors 3 1.7. Code 3 1.8. Company 3 1.9. Company Stock 4 1.10. Compensation 4 1.10.1. Limitation on Compensation 4 1.11. Controlled Group 4 1.12. Controlled Group Member 4 1.13. Deferral Contribution 5 1.14. Direct Rollover 5 1.15. Disability 5 1.16. Distributee 5 1.17. Eligible Retirement Plan 5 1.18. Eligible Rollover Distribution 5 1.19. Employee 5 1.20. Employee Contributions 6 1.21. Employer 6 1.22. ERISA 6 1.23. Investment Funds 6 1.24. Long Term Disability Participant 6 1.25. Matching Contribution 6 1.26. Named Fiduciary 6 1.27. Participant 6 1.28. Plan 6 1.29. Plan Year 7 1.30. QDRO 7 1.31. Qualified Matching Contribution 7 1.32. Qualified Non-Elective Contribution 7 1.33. Qualified Plan 7 1.34. Rollover Contribution 7 1.35. Self-Directed Brokerage Fund 7 1.36. Spouse 7 1.37. Trust Agreement 8 1.38. Trust Fund 8 1.39. Trustee 8 1.40. Valuation Date 8 -i- 2. PARTICIPATION 9 2.1. Eligibility to Participate 9 2.1.1. General 9 2.1.2. Matching Contributions 9 2.2. Commencement of Participation 9 2.3. Exclusions from Participation 9 2.3.1. Ineligible Employees 9 2.3.2. Participation after Exclusion 10 3. CONTRIBUTIONS 11 3.1. Deferral Contributions 11 3.1.1. Amount of Deferral Contributions 11 3.1.2. Payments to Trustee 11 3.1.3. Changes in/Suspension of Contributions 11 3.1.4. Resumption of Contributions 11 3.1.5. Establishment of Procedures by Administrator 11 3.2. Excess Deferrals 12 3.2.1. Limit on Deferral Contributions 12 3.2.2. Distribution of Excess Deferrals 12 3.2.3. Preventing Excess Deferrals 12 3.2.4. Matching Contributions Attributable to Excess Deferrals 12 3.3. After Tax Contributions 13 3.4. Matching Contributions 13 3.4.1. Amount of Matching Contributions 13 3.4.2. Time of Matching Contributions 13 3.5. Rollover Contributions 13 3.6. Actual Deferral Percentage Limitation on Deferral Contributions 13 3.7. Actual Contribution Percentage Limitation on Matching & After Tax Contributions 14 3.8. Military Service 14 4. ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS 15 4.1. Establishment of Accounts 15 4.2. Allocation of Contributions 15 4.2.1. Deferral Contributions 15 4.2.2. After Tax Contributions 15 4.2.3. Matching Contributions 15 4.2.4. Rollover Contributions 15 4.2.5. Qualified Non-Elective Contributions and Qualified Matching Contributions 15 4.3. Limitation on Allocations 16 4.4. Allocation of Trust Fund Income and Loss 16 4.4.1. Accounting Records 16 4.4.2. Method of Allocation 16 4.4.3. Determination of Earnings and Losses On Forfeitures & Returned Contributions 16 -ii- 5. INVESTMENT OF CONTRIBUTIONS 18 5.1. Investment Funds 18 5.1.1. Company Stock Funds 18 5.1.2. Cash Dividends Paid on Company Stock 18 5.1.3. Non-ESOP Company Stock Fund/ESOP Company Stock Fund 19 5.1.4. Self-Directed Brokerage Fund 19 5.2. Investment Options 20 5.3. Change of Investment Option 20 5.4. Directions to Trustee 20 5.5. Valuation of Trust Fund 20 5.6. No Guarantee 20 5.7. Securities Laws Limitations 21 6. VESTING 22 6.1. Fully Vested Interests 22 7. DISTRIBUTIONS 23 7.1. Distribution Events 23 7.2. Form of Distributions (and Small Account Cash Out) 23 7.2.1. Right to Receive Company Stock 23 7.3. Distributions upon Termination of Employment 23 7.4. Distributions upon Death 24 7.4.1. If the Beneficiary is not the Participant’s Surviving Spouse 24 7.4.2. If the Beneficiary is the Participant’s Surviving Spouse 24 7.5. Timing of Distributions 24 7.5.1. Timing of Distributions upon Disability or Termination 24 7.5.2. Timing of Distributions to Beneficiaries 24 7.6. Reemployment of Participant 24 7.7. Valuation of Accounts 25 7.8. Hardship Distributions 25 7.8.1. Availability of Hardship Distributions 25 7.8.2. Immediate and Heavy Financial Need 25 7.8.3. Distributions Deemed Necessary 26 7.8.4. Method of Requesting/Form of Distribution 26 7.8.5. Amount and Timing of Distribution 26 7.9. Distributions After Age 59-1/2 26 7.10. Distributions From After Tax Contribution Account 27 7.11. Direct Rollovers 27 7.11.1. Rollovers Permitted 27 7.11.2. Amount of Rollover 27 7.11.3. Waiver of Notice Period 27 7.12. Restrictions on Distributions 27 7.13. Unclaimed Distribution 27 7.14. Partial Withdrawals 28 -iii- 8. SPECIAL RULES REGARDING ACQUISITIONS, DISPOSITIONS & TRANSFERS 29 8.1. Service Crediting 29 8.2. Transfer From Another Qualified Plan in Controlled Group 29 9. ADMINISTRATION OF THE PLAN AND TRUST AGREEMENT 30 9.1. Administrator 30 9.2. Employees of the Administrator 30 9.3. Expenses and Compensation 30 9.4. General Powers and Duties of the Administrator 30 9.5. Specific Powers and Duties of the Administrator 30 9.6. Allocation of Fiduciary Responsibility 31 9.7. Notices, Statements and Reports 31 9.8. Claims Procedure 31 9.8.1. Filing Claim for Benefits 31 9.8.2. Notification by the Administrator 31 9.8.3. Review Procedure 32 9.8.4. Claims must be Timely 32 9.9. Service of Process 33 9.10. Corrections 33 9.11. Payment to Minors or Persons Under Legal Disability 33 9.12. Uniform Application of Rules and Policies 33 9.13. Funding Policy 33 9.14. The Trust Fund 33 10. LIMITATIONS ON CONTRIBUTIONS & ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS 34 10.1. Priority over Other Contribution and Allocation Provisions 34 10.2. Definitions Used in this Article 34 10.2.1. Annual Addition 34 10.2.2. Compensation 34 10.2.3. Defined Benefit Plan 34 10.2.4. Defined Contribution Plan 34 10.2.5. Eligible Employee and Eligible Highly Compensated Employee 35 10.2.6. Highly Compensated Employee 35 10.2.7. Includable Compensation 35 10.2.8. Limitation Year 35 10.2.9. Maximum Annual Addition 35 10.3. Excess Allocations 35 10.3.1. Correcting an Excess Annual Addition 35 10.3.2. Correcting a Multiple Plan Excess 36 10.4. Aggregate Benefit Limitation 36 10.5. Aggregation of Plans 36 10.6. Excess Deferral Contributions Under Code section401(k) 37 10.6.1. Actual Deferral Percentage Test - Prior Year Testing Method 37 10.6.2. Aggregation and Disaggregation of Plans 37 10.6.3. Definition of Actual Deferral Percentage 37 -iv- 10.6.4. Suspension of Deferral Contributions 37 10.6.5. Distribution of Excess Contributions 38 10.6.6. Qualified Non-Elective Contributions 38 10.7. Excess Matching Contributions Under Code section401(m) 39 10.7.1. Actual Contribution Percentage Test - Prior Year Testing Method 39 10.7.2. Aggregation and Disaggregation of Plans 39 10.7.3. Definition of Actual Contribution Percentage 39 10.7.4. Treatment of Excess Aggregate Contributions 39 10.7.5. Order of Determinations 40 10.7.6. Qualified Matching Contribution 40 10.8. Limitation on Multiple Use 40 10.9. 1998 Plan Year Testing 41 11. PLAN LOANS 42 11.1. Authorization 42 11.2. Conditions and Limitations 42 11.2.1. Eligibility 42 11.2.2. Maximum Principal Amount 42 11.2.3. Minimum Principal Amount 42 11.2.4. Duration 42 11.2.5. Repayment Method 43 11.2.6. Timing of Repayment 43 11.2.7. Plan Accounting 43 11.2.8. Interest Rate 43 11.2.9. Security 43 11.3. Loan Default 44 11.4. Termination of Employment 44 11.5. Procedure for Applying for and Accepting Loans 44 11.6. Approval or Denial 45 11.7. Repayment in Full 45 11.8. Tax Reporting 45 11.9. Truth in Lending 45 12. RESTRICTIONS ON DISTRIBUTIONS TO PARTICIPANTS AND BENEFICIARIES 46 12.1. Priority over Other Distribution Provisions 46 12.2. Restrictions on Distributions Prior to a Separation from Service 46 12.3. Restrictions on Commencement of Distributions 46 12.4. Restrictions on Delay of Distributions 46 12.4.1. Limitation to Assure Benefits Payable to Beneficiaries are Incidental 47 12.4.2. Restrictions Upon Death 47 12.4.3. Compliance with Regulations 47 12.4.4. Delayed Payments 48 12.4.5. 5% Owners 48 12.5. Restrictions in Connection with QDRO 48 -v- 13. TOP-HEAVY PROVISIONS 49 13.1. Priority over Other Plan Provisions 49 13.2. Definitions Used in this Article 49 13.2.1. “Defined Benefit Dollar Limitation” 49 13.2.2. “Defined Benefit Plan” 49 13.2.3. “Defined Contribution Dollar Limitation” 49 13.2.4. “Defined Contribution Plan” 49 13.2.5. “Determination Date” 49 13.2.6. “Determination Period” 49 13.2.7. “Includable Compensation” 49 13.2.8. “Key Employee” 50 13.2.9. “Minimum Allocation” 50 13.2.10. “Permissive Aggregation Group” 50 13.2.11. “Present Value” 50 13.2.12. “Required Aggregation Group” 50 13.2.13. “Top-Heavy Plan” 50 13.2.14. “Top-Heavy Ratio” 51 13.2.15. “Top-Heavy Valuation Date” 51 13.3. Minimum Allocation 51 13.3.1. Calculation of Minimum Allocation 51 13.3.2. Limitation on Minimum Allocation 52 13.3.3. Minimum Allocation When Participant is Covered by Another Qualified Plan 52 13.4. Modification of Aggregate Benefit Limit 52 13.4.1. Modification 52 13.4.2. Exception 52 14. PARTICIPATING EMPLOYERS 54 14.1. Adoption Procedure 54 14.2. Single Plan Status; Maintenance of Assets and Records 54 14.3. Designation of Agent 54 14.4. Employee Transfers 54 14.5. Discontinuance of Participation 55 14.6. Administrator’s Authority 55 15. AMENDMENT OF THE PLAN 56 15.1. Right of Company to Amend Plan 56 15.2. Amendment Procedure 56 15.3. Effect on Employers 56 -vi- 16. TERMINATION, PARTIAL TERMINATION AND COMPLETE DISCONTINUANCE OF CONTRIBUTIONS 57 16.1. Continuance of Plan 57 16.2. Disposition of the Trust Fund 57 16.3. Withdrawal by a Participating Employer 57 16.4. Procedure for Termination 57 17. MISCELLANEOUS 58 17.1. Reversion Prohibited 58 17.1.1. General Rule 58 17.1.2. Disallowed Deductions 58 17.1.3. Mistaken Contributions 58 17.2. Merger, Consolidation or Transfer of Assets 58 17.3. Spendthrift Clause 58 17.4. Rights of Participants 59 17.5. Gender, Tense and Headings 59 17.6. Governing Law 59 -vii- IDAHO POWER COMPANY EMPLOYEE SAVINGS PLAN Amended and Restated as of October 1, 2000 (revised) Introduction The Company originally adopted the Idaho Power Company Employee Savings Plan (the “Plan”) on July1, 1974, and the Plan has been amended and restated from time to time thereafter.Effective October9, 1994, the Idaho Power Company Employee Stock Ownership Plan was merged with and into the Plan.The Plan was amended and restated effective January1, 1989, and such restated Plan received a favorable determination letter from the Internal Revenue Service, dated May20, 1996, which covered certain amendments made to the Plan on July11, 1996.The Plan was further amended on July 11, 1996, March13, 1997, and December31, 1997.On February 19, 1998, the Plan was then amended and restated (“1998 Restatement”) to incorporate the prior amendments, make further clarifying and design changes, and to reflect provisions of the Small Business Job Protection Act of 1996 (“SBJPA”), the Uniform Services Employment and Reemployment Rights Act (“USERRA”), Rev. Rul. 94-76 and the Taxpayer Relief Act of 1997.The 1998 Restatement received a favorable determination letter dated February13, 1999, covering amendments thereto dated February19, 1998, October2, 1998, October9, 1998, and April2, This document completely amends and restates the Plan to incorporate the prior amendments, make further clarifying changes, and to reflect provisions, as applicable, of the Uruguay Round Agreements Act (“GATT”) and the Internal Revenue Service Restructuring Act of 1998. This restatement generally will be effective October1, 2000, except to the extent that certain provisions either are not required by law to be effective until a later date, or are required by law to be effective at an earlier date, and except as otherwise specifically indicated.Notwithstanding the foregoing, provisions of this restatement shall not increase benefits or rights for Participants who terminated employment prior to October1, 2000, unless otherwise specifically indicated or as otherwise required by law. This restatement was adopted to include additional language in Section 9.8 and a new subsection 9.8.4 effective January 1, 2001.These provisions were added after the other provisions of the restatement were adopted on October 12, 2000, making this the second restatement of the Plan effective October 1, In connection with this amendment and restatement, the Company intends to preserve all Code section 411(d)(6) protected benefits within the meaning of Treasury Regulation §1.411(d)-4 and this document should be interpreted accordingly.The Plan is intended to qualify under Code sections401(a) and 401(k), and the Trust Agreement established pursuant to the Plan is an employees’ trust intended to constitute a tax-exempt organization under Code section501(a). -1- Prior to January 1, 1998, the Plan was designed to qualify as a profit-sharing plan for purposes of sections401(a), 402, 412 and 417 of the Code.Effective January1, 1998, the Plan was converted to a stock bonus plan under Code section 401(a) and an employee stock ownership plan within the meaning of Code section 4975(e)(7) (“ESOP”) that is designed to invest primarily in Company Stock.Effective January1, 2001, only the Company Stock Fund portion of the Plan will constitute an ESOP, and the remainder of the Plan will be a non-ESOP stock bonus plan.See Article 5 for more information regarding the Non-ESOP Company Stock Fund and the ESOP Company Stock Fund.It is intended that the Plan will at all times meet the stock distribution requirement of Code section 409(h)(1)(A) by permitting Participants to direct the investment of their Accounts into Company Stock prior to distribution.It is further intended that the Plan will at all times meet the ESOP diversification requirements of Code section 401(a)(28)(B) by permitting Participants to direct the investment of their entire Account into investments other than Company Stock, thereby providing complete diversification at all times. -2- 1. DEFINITIONS 1.1. Administrator. “Administrator” means the Company, or the Committee, if one is appointed pursuant to Section 1.2. Account. “Account” means the records, including subaccounts, maintained by the Administrator in the manner provided in Article ‎4 to determine the interest of each Participant in the assets of the Plan and may refer to any or all of the Participant’s Deferral Contribution Account, After Tax-Account, Matching Contribution Account, and, Rollover Account, as applicable. 1.3. After Tax Contribution. “After Tax
